Citation Nr: 0401658	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  99-20 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, resulting from the veteran's service-connected 
bilateral knee disabilities.

2.  Entitlement to an increased evaluation for early 
degenerative arthritis of the right knee with skin graft and 
tendon harvest scarring, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to a total disability evaluation due to 
individual unemployability resulting from service-connected 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1986 to October 
1989.

This appeal arises from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  In this decision, the RO denied the 
veteran's claim for secondary service connection for a low 
back disability and for an increased evaluation for a right 
knee disability (characterized by arthritis, skin grafts, and 
scarring).  This case also arises from an April 1999 rating 
decision in which the RO denied the veteran's claim for a 
total disability evaluation due to individual unemployability 
resulting from service-connected disorders (TDIU).

The Board of Veterans' Appeals (Board) notes that in a rating 
decision of July 2002 the RO granted entitlement to service 
connection for the veteran's right knee laxity.  This 
disability was given a separate evaluation of 10 percent, in 
addition the pre-existing evaluation for degenerative 
arthritis associated with the right knee.  The veteran has 
not expressed any dissatisfaction with the July 2002 
evaluation.  Therefore, the Board finds that the evaluation 
of right knee laxity is not properly before the Board at this 
time and is not inextricably intertwined with the issues on 
appeal.

The veteran provided testimony, via videoconference, at a 
hearing before a Veterans Law Judge (VLJ) from the Board in 
April 2003.  The VLJ that conducted this hearing will make 
the final determination in this case.  See 38 U.S.C.A. 
§§ 7102(a), 7107(c) (West 2002).

As discussed below, the issues on appeal are being REMANDED 
to the RO via the Veterans Benefits Administration's Appeals 
Management Center (VBA AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

A review of the medical evidence in the claims file presents 
conflicting opinions on the etiology of the veteran's current 
low back disability.  

The veteran's service medical records of August and September 
1987 noted that he had been involved in two different 
motorcycle accidents that were attributed to alcohol abuse.  
The assessments noted a number of abrasions about the 
veteran's body, but did not indicate any sustained low back 
disability.  He was given a military separation examination 
in June 1989.  The veteran denied any medical history of 
recurrent back pain.  On examination, his spine and 
musculoskeletal system were found to be normal.  However, a 
subsequent military outpatient record dated in August 1989 
noted the veteran's complaints of lumbosacral back pain after 
lifting storage equipment.  On examination, there was 
tenderness over the right paralumbar area and straight leg 
raises were positive on the right side at 70 degrees.  The 
diagnosis was acute right paralumbar vertebral myalgia.  

On a VA compensation examination of March 1990, no medical 
history of a low back disability was noted and no findings 
regarding the low back were reported.  A VA discharge summary 
dated in August 1990 noted a prior medical history of 
"pinched nerves in the back."  

A private outpatient record of February 1990 noted that the 
veteran had sustained an on-the-job injury to his low back in 
December 1989.  Examination noted a normal gait, but revealed 
"a slight pelvic obliquity secondary to a leg length 
discrepancy."  The right leg was found to be 3/8 of an inch 
shorter than the left.  The physician recommended that the 
veteran use a shoe lift, anti-inflammatory medication, and 
abdominal/back strengthening exercises.  However, a follow-up 
examination in March 1990 indicated that the veteran 
continued to experience back pain.

The veteran was afforded a VA compensation examination in 
April 1996.  This examination was performed by a physician's 
assistant (PA) who indicated that he had reviewed the 
veteran's VA outpatient records through August 1990, but the 
veterans' claims file was not available for review.  At that 
time, the veteran claimed that he had experienced mild low 
back pain since an in-service injury in 1987 in which his 
left knee was injured.  He reported that an on-the-job injury 
in 1990 had resulted in acute low back muscle tightness that 
had resolved within a few weeks.  The diagnoses included low 
back discomfort with 1990 lifting injury, which the PA 
"opined not to be due to service related knee condition."

The veteran was given another VA compensation examination in 
March 1997.  A physician was noted to have provided this 
examination.  This examiner failed to indicate what medical 
history he had reviewed in connection with this examination.  
The veteran reported a two month history of low back problems 
starting after an on-the-job injury lifting heavy weights in 
January 1997.  However, the veteran apparently noted that his 
low back symptoms appeared prior to this "from time to 
time" because of his knees giving him problems.  The 
examiner found that the veteran's right knee was causing the 
veteran "more and more problems" due to instability that 
caused falls and felt that during weight lifting this knee 
instability (with the knee joint giving out) would result in 
low back muscle spasm and a low back disability.  The 
examiner made the following comments:

The lumbar spine problem, though it 
happened on the job doing the steel work 
over two months ago, still the laxity of 
the knee was originally responsible to 
give this spine problem, especially the 
right knee and it became unstable giving 
rise to this abnormal mechanics such that 
he felt this back problem.  (Sic.)

The diagnosis was back pain secondary to chronic guarded 
posture and weight bearing due to service-connected knee 
condition.

In May 1997, a private magnetic resonance image (MRI) of the 
lumbar spine found minimal disc desiccation at the L5-S1 
level with minimal central bulging of the disc material.  
There was also minimal facet degeneration bilaterally at the 
L5-S1 level.  A private radiological postural study of the 
lumbar spine was conducted in June 1997.  The impression was 
sacral base plane unleveling to the right equaling 15 
millimeters (mm) with an associated leg length deficiency on 
the right equaling 11 mm.

A private physical work performance evaluation was given to 
the veteran in December 1997.  This evaluation was performed 
by an occupational therapist and there is no indication that 
she reviewed any prior treatment records in connection with 
the evaluation.  She did note a reported history of in-
service knee injuries and an on-the-job low back injury in 
January 1997 while lifting a heavy weight.  During the 
evaluation, the veteran was noted to lift heavier weights 
with decreased vertical trunk alignment.  After the veteran 
was reminded to lift correctly, he reported significant 
increased symptoms in his left knee.  After a detailed 
evaluation of the veteran's physical limitations, the 
occupational therapist noted an assessment of significant 
mechanical difficulty in both knees, the left knee greater 
than the right.  She further commented that compensation 
because of the knee disabilities was more probable than not 
the basis causing stress in the lower back because of limited 
lifting and squatting ability.  The therapist found that 
there might be minor translatory instability in the 
lumbosacral junction as well as left sacroiliac joint 
dysfunction.  It was the therapist's opinion that the veteran 
was at risk for back injuries when lifting from the floor due 
to limitation in the knees and resulting compensatory 
adjustments.

A VA compensation examination was again provided in February 
1998.  A PA performed this examination.  The PA indicated 
that he had did review the veteran's VA inpatient and 
outpatient records dated since 1995, but the veteran's claims 
file was not available for review.  The veteran complained of 
low back pain that radiated into his legs.  It was noted that 
the veteran had a history of low back discomfort after 
lifting injuries.  Under direct questioning, the veteran 
reportedly denied that his low back complaints were related 
to his knee disabilities.  However, the examiner noted that 
at the time of the examination the veteran appeared to be 
moderately depressed and was referred for a psychiatric 
evaluation due to suicidal ideation.  The diagnoses included 
a back disorder that the examiner opined to be a lumbosacral 
strain.  On the basis of the veteran's subjective history of 
on-the-job back injury with subsequent discomfort, the 
examiner felt that the evidence did not support the 
conclusion that the back disability was secondary to the 
service-connected knee disabilities. 

A VA physician's opinion (internist) was obtained in 
September 1998.  Apparently this physician reviewed the 
medical evidence in the claims file, but did not conduct an 
actual examination of the veteran.  This physician indicated 
that there was no report of chronic back pain until the 
reported on-the-job injury in the outpatient record of 
February 1990.  The physician also noted the radiological 
evidence of leg length discrepancy in 1997, but indicated 
that this report did not attribute the discrepancy to the 
veteran's knee disabilities.  The reviewer concluded:

The veteran has evidence that supports 
acute back injury related to lifting 
heavy weights at work.  His records 
provide no evidence for chronic low back 
pain with chronic muscle spasm that might 
cause some misalignment of his 
[lumbosacral] spine.  It is not at all 
probable that his mild [left or right] 
knee disease or laxity has contributed to 
or caused his lumbosacral [degenerative 
disc disease] or back disease, which is 
associated with heavy lifting and an 
acute job related injury.  

A private lumbar spine MRI of August 1999 found minimal 
degenerative changes at the L5-S1 intervertebral disc with 
some facet degenerative change.  A private computerized 
tomography (CT) scan of the lumbar spine taken in September 
1999 revealed L4-L5 and L5-S1 level discography positive for 
provoking typical symptomatology at the L5-S1 level; and a 
small central posterior L5-S1 focal disc protrusion without 
evident significant nerve root compression, but with mild 
existing right S1 nerve root displacement.  The veteran 
underwent laminotomy, diskectomy, and nerve root 
decompression in October 1999.  The surgeon found a herniated 
disc at the L5-S1 level.  A private MRI of December 2000 
found that the laminectomy scar on the anterior left lateral 
to the thecal sac had invested the left S1 nerve root.

The medical records of the 1990s and early 2000s noted a 
number of diagnoses for the veteran's low back complaints to 
include lumbar strain, lumbosacral sprain, herniated nucleus 
pulposus at the L4-L5 level, discogenic low back pain with 
nerve root irritation, epidural fibrosis post laminectomy, 
and degenerative disc disease.  The examination reports 
during this period have been inconsistent regarding the 
veteran's symptomatology.  On some examinations, there is no 
abnormality with his gait or leg length, while other 
examiners have noted such abnormalities.  These records also 
reported on-the-job back injuries occurred in December 1989, 
January 1997, August 1999, June 2000, and February 2003.

It is noted by the Board that decisions of the United States 
Court of Appeals for Veterans Claims (Court) have ruled that 
for an examination to be adequate for VA purposes it must be 
conducted by a competent healthcare professional, be based on 
a thorough review of the veteran's prior medical treatment, 
provide appropriate examination findings, and provide a 
diagnosis and opinion on the etiology of any current 
disability. See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).  In addition, VA adjudicators 
cannot base their decisions on their own unsubstantiated 
medical opinions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

A review of the medical evidence indicates that the opinions 
of record regarding the etiology of the veteran's low back 
disability have not been based on a comprehensive review of 
his prior medical treatment.  Such a review is especially 
needed in this case which presents a medically complex 
etiology.  There is no evidence that the private examiners 
had access to the history contained the claims file.  The 
only VA medical examiner that indicated she had reviewed the 
claims file was the internist of September 1998.  However, 
this examiner failed to conduct an actual examination of the 
veteran.  In addition, pertinent private medical evidence 
regarding the etiology of the veteran's low back disability, 
especially the occupational therapist's opinion of December 
1997, were not associated with the claims file at the time of 
the interest's review.  Based on this history, the Board 
finds that none of the examinations obtained so far are 
adequate for resolving the complex and conflicting medical 
evidence presented in the current case.  Therefore, this case 
must be remanded for an adequate VA orthopedic examination to 
determine the etiology of the veteran's low back disability.

The Board also notes that the veteran submitted private 
treatment records directly to the Board in May 2003, almost a 
year after the last supplemental statement of the case (SSOC) 
was issued by the RO in July 2002.  As this evidence 
discusses the veteran's low back disability, it is pertinent 
to the current claims and must be reviewed by the RO prior to 
Board adjudication.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. §§ 19.29, 19.31 (2003); see also Disabled Am. 
Veterans v. Sec. of Veterans Affairs, 327 F.3d 1339, 1346-48 
(Fed. Cir. 2003).

According to the Court's decision in DeLuca v. Brown, 8 Vet. 
App. 202, 205-07 (1995), the provisions of 38 C.F.R. §§ 4.40 
and 4.45 require VA to obtain medical evidence on whether 
service-connected orthopedic disabilities undergo increased 
symptomatology during periods of exacerbation.  The veteran 
testified in April 2003 that the symptomatology of his right 
knee became worse with strenuous activity such as prolonged 
standing or walking, using steps, or walking on gravel or on 
uneven surface.  The histories noted in the available medical 
records indicate that the knee would also undergo 
exacerbation when lifting heavy objects.  However, a review 
of this medical evidence reveals that no examiner has 
provided any opinion on the increased level of disability 
associated with these periods of exacerbation.  On remand, 
another VA examination should be obtained that provides such 
opinion.

A review of the RO's decisions in this case fail to indicate 
whether it considered the applicability of an increased 
evaluation for service-connected scarring on the right knee 
under the provisions of 38 C.F.R. § 4.118.  The rating 
criteria for skin disorders at 38 C.F.R. § 4.118 were 
recently changed effective August 30, 2002.  See 67 Fed.Reg. 
147 49590, 49596-99 (July 31, 2002).  Where the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the claimant shall 
apply.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  On 
remand, such consideration must be given.  Thus, 
consideration of both the old and new criteria is warranted 
and the veteran should be informed of both the old and new 
criteria.  

Finally, the Board notes that it must hold the issue of 
entitlement to TDIU in abeyance until development has been 
completed regarding the other issues on appeal, as these 
issues are inextricably intertwined with a determination of 
TDIU.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 
(1991), Babchak v. Principi, 3 Vet. App. 466, 467 (1992).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The veteran should be contacted and 
requested to identify all healthcare 
providers that have treated his right 
knee and low back disability since May 
2003.  In addition, the veteran should be 
asked to identify by name and address all 
private chiropractors that have treated 
his low back disability since his 
separation from military service.  Make 
arrangements to obtain all identified 
treatment records.  All evidence received 
should be associated with the claims 
file.

2.  The veteran's medical records should 
be obtained from the VA Medical Center in 
Seattle, Washington, for period from 
January 1998 to the present time.  If no 
such records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.  All evidence 
received should be incorporated into the 
claims file.

3.  The veteran should be contacted and 
asked if he has ever filed a claim for 
Workers' Compensation due to an on-the-
job back injury.  If so, the appropriate 
state or Department of Labor office(s) 
should be contacted and requested to 
submit legible copies of all medical 
evidence obtained in connection with 
these claims.  All responses or evidence 
received should be associated with the 
claims file.

4.  After the above development has been 
completed and all records received have 
been associated with the claims file, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by a physician 
specializing in orthopedic medicine.  
Send the claims folder and a copy of the 
medical history discussed in this remand 
to the examiner for review.  Please 
provide the examiner with the following 
instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  The examiner should 
provide opinions on the following:

a.	The examiner should identify all 
disorders attributable to the 
veteran's low back.  The examiner 
should also state whether it is at 
least as likely as not (i.e., is there 
at least a 50 percent probability) 
that any low back disorder was either 
(a) caused by or (b) aggravated by the 
veteran's service-connected bilateral 
knee disabilities.  Such an opinion 
should be given for each low back 
disorder the examiner has diagnosed.
b.	The examiner should measure the range 
of motion in the right knee and 
provide these results in his or her 
examination report.  In this regard, 
whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to 
be additional range of motion loss due 
to any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional 
ability during flare-ups or when any 
affected joint is used repeatedly.  
All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts 
must be noted in the report.
c.	The examiner should identify all 
scar(s) on the right knee.  A full 
description of these scar(s) should be 
provided to include measurements of 
the scar(s) and any loss of motion 
associated with these scar(s).

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  In this regard, 
the examiner should conduct a thorough 
review of the medical evidence noted by 
the Board in this remand and discuss it 
in his or her report.  Such a discussion 
should identify prior opinions on 
etiology and provide a reasons and bases 
for the examiner's concurrence or 
disagreement.  It is emphasized to the 
examiner that the purpose of this 
examination is to provide reconciliation 
and conclusion.

If the veteran fails to report for his 
scheduled examination, then documentation 
should be obtained and associated with 
the claims file that shows that notice 
scheduling the examination was sent to 
his last known address.  Thereafter, the 
claims file should be referred to a VA 
orthopedist in order to provide the 
requested opinions based on a document 
review of the claims file.

5.  Review the claims file and determine 
whether all actions regarding the 
development of this claim are in full 
compliance with the requirements of the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

6.  Thereafter, review the veteran's 
claim for entitlement to secondary 
service connection for a low back 
disorder resulting from his service-
connected knee disabilities.  In this 
regard, the adjudicator should 
specifically consider whether a grant of 
service connection is warranted for a 
nonservice-connected low back disability 
that has been aggravated by his service-
connected knee disabilities.  See Allen 
v. Brown, 7 Vet. App. 439, 448-49 (1995) 
(When aggravation of a veteran's 
nonservice-connected condition is 
proximately due to or the result of 
service-connected condition, the veteran 
shall be compensated for the degree of 
disability over and above the degree of 
disability existing prior to 
aggravation.)   

In addition, the adjudicator should 
determine whether an increased evaluation 
for his right knee disability is 
warranted.  Consideration of the 
provisions of 38 C.F.R. § 4.40, 4.45 and 
the rating criteria at 38 C.F.R. § 4.118 
(both old and new) for scars must be 
conducted.  Finally, the adjudicator 
should determine whether the veteran is 
entitled to TDIU.

If any benefit sought on appeal remains 
denied, the appellant should be furnished 
a SSOC.  This SSOC should specifically 
inform the veteran and his representative 
of both the old and new rating criteria 
for scars at 38 C.F.R. § 4.118.  The 
appellant should then be given the 
opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2002).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 



